Citation Nr: 0209454	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits under 38 
U.S.C.A. § 1151 for xerostomia.  

3. Entitlement to special monthly compensation (SMC) due to 
the loss of use of one lower and one upper extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1958 and from February 1963 to December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which, inter 
alia, denied service connection for a left knee disability, 
denied entitlement to special monthly compensation based on 
loss of use of an upper and lower extremity, and found that 
new and material evidence adequate to reopen the claims for 
right ankle fracture and xerostomia had not been submitted.  
A notice of disagreement was received in October 1999; a 
statement of the case was issued in November 1999; and a 
substantive appeal was received in November 1999.  

In February 2001, the Board remanded the instant claims to 
the RO for further development, including requesting 
information from the VA Regional Counsel, requesting the 
veteran to identify medical treatment, and for a VA 
examination.  In February 2001, the RO contacted the veteran 
and requested that he identify the names, addresses, and 
approximate dates of treatment for all health care providers 
who may possess additional records pertinent to his claims.  
A response from the VA regional counsel was received in March 
2001, indicating that no further records were available with 
regard to the veteran's tort action against VA.  VA 
examinations were conducted in May 2001 and March 2002.  

The issue of "service connection for a left knee 
disability" was also considered in the February 2001 Board 
remand.  However, the Board notes that service connection for 
left knee degenerative joint disease, as a residual of the 
left femur fracture, was granted with a 30 percent 
evaluation, effective from April 14, 1997.  Prior to that, 
residuals of the left femur fracture (without mention of left 
knee degenerative joint disease) was evaluated at 10 percent, 
effective from September 14, 1958.  The veteran has indicated 
disagreement with the September 1999 rating decision, which 
added left knee degenerative joint disease to this service-
connected disability.  However, such issue is more 
appropriately characterized as a claim for an increased 
evaluation - in this case for two separate evaluations for 
conditions that have already been granted service connection.  
The issue of simple entitlement to service connection for a 
left knee disability has already been adjudicated in the 
veteran's favor.  However, the issue of entitlement to an 
increased evaluation/separate evaluation for the veteran's 
service-connected residuals of left femur fracture, left knee 
degenerative joint disease has not yet been the subject of 
a statement of the case.  The failure to issue a statement of 
the case in such circumstances is a procedural defect 
requiring a remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, that issue is further discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. By decision dated in September 1983, the RO denied service 
connection for residuals of a right ankle fracture.  The 
appellant was properly notified of that decision, and did 
not timely file a notice of disagreement.

2. By decision dated in March 1994, the RO denied the request 
to reopen the claim for service connection for a right 
ankle fracture.  The appellant was properly notified of 
that decision, and did not timely file a notice of 
disagreement.

3. The evidence received subsequent to the March 1994 RO 
decision, for the claim for service connection for a right 
ankle disorder, is not, either by itself or in connection 
with evidence previously of record, so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.

4. By decision dated in September 1996, the RO denied 
entitlement to compensation under 38 U.S.C. § 1151 for 
xerostomia.  The appellant was properly notified of that 
decision, and did not timely file a notice of 
disagreement.

5. The evidence received subsequent to the September 1996 RO 
decision, for the claim for compensation for xerostomia, 
is cumulative or redundant and is not, either by itself or 
in connection with evidence previously of record, so 
significant that it must be considered to fairly decide 
the merits of the veteran's claim.

6. The veteran has service-connected disabilities of the 
right upper extremity and left lower extremity.  These 
disabilities are not manifested by anatomical loss or loss 
of use of one upper and one lower extremity.


CONCLUSIONS OF LAW

1. The September 1983 and March 1994 rating decisions denying 
service connection for a right ankle disability are final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

2. New and material evidence has not been received to reopen 
the veteran' s claim of entitlement to service connection 
for a right ankle disability.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 
C.F.R. § 3.156 (2001).

3. The September 1996 rating decision denying compensation 
under 38 U.S.C.A. § 1151 for xerostomia is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

4. New and material evidence has not been received to reopen 
the veteran' s claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for xerostomia.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); 38 C.F.R. § 3.156 (2001).

5. The criteria for entitlement to SMC based on loss of use 
of one upper and one lower extremity are not met.  38 
U.S.C.A. § 1114(m) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.350 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes medical treatment records, VA 
examination, and statements from the veteran.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist him with the claims. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations, which set forth the criteria for 
reopening a previously denied claim and entitlement to 
special monthly compensation.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and the Board's February 2001 remand have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


New and Material Evidence Generally

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A(f) (West Supp. 2001) 
specifically notes that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  However, the 
new notice provisions of the VCAA do apply to attempts to 
reopen claims and VA must notify the claimant of any 
information or evidence not previously provided to VA that is 
necessary to substantiate the claim.  VA must also notify the 
claimant which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002); VBA Fast Letter 01-02 (Jan. 9, 2001).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


New and Material Evidence for Right Ankle Disorder

I. Factual Background

The veteran filed an initial claim for service connection for 
a right ankle disability in December 1982.  He reported that 
treatment in 1957 and his service-connected left leg 
disability contributed to his current right ankle condition.  

By rating decision in September 1983, the RO denied service 
connection for a right ankle disability.  The RO noted that 
an October 1955 X-ray noted an old fracture of the right 
ankle, which would pre-exist service.  No pain or tenderness 
and normal range of motion and strength was noted on VA 
examination.  The VA examiner provided an opinion that there 
was no relationship between the veteran's service-connected 
left leg disorder and the fracture of the right ankle.  The 
veteran was notified of this decision under cover letter 
dated in September 1983, and failed to file a timely notice 
of disagreement.  The RO decision is final as to evidence of 
record at the time.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1983) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001)).

The veteran filed a request to reopen his claim for service 
connection for a right ankle disorder in August 1993.  The 
veteran again contended that this condition was due to the 
service-connected left leg disability.  

By rating decision in March 1994, the RO found that no new 
and material evidence had been presented and the prior denial 
of a right ankle fracture remained final and binding.  The RO 
considered hospital reports dated from May to June 1991, 
outpatient treatment records dated from March 1991 to August 
1993, private emergency reports from July 1993, and a VA 
examination in March 1994.  The RO found that there was no 
evidence of record to demonstrate any causal relationship 
between the right ankle fracture and the left femur 
disability.  The veteran was notified of this decision under 
cover letter dated in March 1994, and failed to file a timely 
notice of disagreement.  The RO decision is final as to 
evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2001).

The veteran filed a request to reopen his claim for service 
connection for a right ankle disorder in August 1996.  The 
evidence, submitted since the final RO decision in March 
1994, includes outpatient treatment records.

A March 1991 "History Sheet" noted that the veteran injured 
his right ankle in an accident in 1954 and reported pain and 
difficulty in the ankle since that time.  Examination of the 
ankle showed full motion with some crepitus.  The 
unidentified examiner provided an impression of some 
degenerative arthritis of the right ankle.  The record 
contains no X-ray examination to explain this impression.  
Outpatient treatment records in April 1997 and August 1997 
indicate complaints of right ankle pain when shifting the 
weight to the right.  No diagnosis or findings of right ankle 
disability were reported.  


II. Analysis

The veteran's claim for service connection for a right ankle 
disability has been previously denied by the RO in September 
1983 and March 1994.  The veteran did not timely file a 
notice of disagreement to these determinations and they are 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.105, 20.302, 20.1103 (2001).  Therefore, to 
reopen his claim, the veteran must submit new and material 
evidence.

Although the March 1991 "History Sheet" is dated prior to 
the previous rating decision in March 1994, the record did 
not contain this document at the time of that decision.  This 
medical record, as well as the outpatient treatment records 
in April and August 1997 are new, in that they were not 
considered prior to the previous final determination.  
However, the Board finds that these records are merely 
cumulative of evidence previously of record.  Although the 
records prior to March 1994 do not contain an assessment of 
degenerative arthritis of the right ankle, the physical 
findings are identical to those previously reported.  
The Board notes that, at this point in the adjudication, the 
weight of a diagnosis of arthritis without X-ray findings may 
not be considered.  However, this assessment merely provides 
a name for the identical symptoms previously reported by the 
veteran.  None of the medical records provide an opinion 
relating the current symptoms to any incident of service.  In 
fact, the March 1991 "History Sheet" indicated that the 
right ankle disability began in 1954, prior to the veteran's 
active military service and provides no evidence of inservice 
aggravation.  The RO previously noted that the medical 
evidence showed that the right ankle fracture (and resultant 
symptoms) had occurred prior to service and that there was no 
evidence of aggravation during service.  The new evidence 
provides no material change to this finding.  Therefore, the 
claim is not reopened.  


New and Material Evidence for Xerostomia

III. Factual Background

In July 1996 the veteran filed an original claim for service 
connection for xerostomia as secondary to use of medication.  
Xerostomia is dryness of the mouth from salivary gland 
dysfunction.  Dorland's Illustrated Medical Dictionary 1850 
(28th Ed. 1994).  

By rating decision in September 1996, the RO denied 
entitlement to compensation for xerostomia, pursuant to 38 
U.S.C. § 1151.  The RO considered the report of D. Tranmer, 
D.D.S., the June 1996 statement from D.K. Lee, M.D., and a 
statement from the veteran in its determination.  The RO 
found that the statement of Dr. Tranmer did not provide a 
relationship between medication prescribed by the VA and the 
veteran's xerostomia, as the medication taken were not 
identified nor was the purpose for such medication.  Further, 
the RO found that the opinion of Dr. Lee provided only a 
possibility of a relationship between the veteran's 
amitriptyline (arguably taken for a nonservice-connected 
disability) and the veteran's xerostomia and dental problems.  
The veteran was notified of this decision under cover letter 
dated in September 1996, and failed to file a timely notice 
of disagreement.  The RO decision is final as to evidence of 
record at the time.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2001).

The veteran filed a request to reopen his claim for service 
connection for xerostomia and resultant tooth decay in 
January 1999.  The evidence, submitted since the final RO 
decision in September 1996, includes a letter from Dr. 
Tranmer and dental treatment records.  

In a letter, dated in January 1999, Dr. Tranmer again stated 
that the veteran's xerostomia was a result "of the 
medications which he was taking."  She indicated that the 
xerostomia was a major causative agent in the veteran dental 
condition.  With this letter, the veteran submitted dental 
treatment records, which did not report a diagnosis of 
xerostomia or any medical opinion of etiology thereto.  


IV. Analysis

The veteran's claim for xerostomia, pursuant to 38 U.S.C.A. § 
1151, was previously denied in September 1996.  The veteran 
did not file a timely notice of disagreement to that 
determination and it is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2001).  Therefore, to reopen his claim, the veteran must 
submit new and material evidence.  

The evidence, relevant to the claim for compensation for 
xerostomia, submitted since the previous final denial 
includes a letter from Dr. Tranmer and dental treatment 
records.  Although these records are new, in that they were 
not previously considered, they are not material.  Dr. 
Tranmer's letter merely restates what was stated in the 
previous letter from her, which reported that xerostomia was 
due to medication, but did not indicate which medication or 
for what condition the medication was prescribed.  The dental 
treatment records contain no diagnosis of xerostomia and no 
medical opinion providing an etiology for any dry mouth 
symptoms.  The evidence submitted is cumulative and redundant 
of evidence previously submitted, and, thus, is not 
sufficient to reopen the claim.  


Special Monthly Compensation

In April 1999, the veteran filed a claim for special monthly 
compensation due to loss of use of one upper and one lower 
extremity.  The Board notes that disabilities of the 
veteran's left leg and right arm have been granted service 
connection.  

SMC provided by 38 U.S.C. § 1114(m) is payable for any of the 
following conditions: (i) Anatomical loss or loss of use of 
both hands; (ii) Anatomical loss or loss of use of both legs 
at a level, or with complications, preventing natural knee 
action with prosthesis in place; (iii) Anatomical loss or 
loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; (iv) Blindness in both eyes having only light 
perception; (v) Blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance.  The 
veteran seeks SMC for loss of use of one arm with the loss of 
use of one leg.  38 C.F.R. § 3.350(c)(1)

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  38 
C.F.R. § 3.350(c)(2).  

The veteran's service-connected right upper extremity 
disability - neurapraxia of the median nerve, secondary to 
cardiac catheterization - is evaluated at 30 percent.  
The veteran's service-connected left lower extremity 
disability is also evaluated at 30 percent.  Although the 
veteran complains of right leg problems, as well, this 
condition has not been granted service connection.  See 
supra.  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the relevant inquiry concerning SMC is not whether 
amputation is warranted but whether the appellant has had 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and 
articulate how pain on use was factored into its decision.

Although the medical records show significant impairment of 
the left knee, there is no evidence of loss of use to the 
level required for consideration of SMC under 38 U.S.C. § 
1114(m).  The VA examiner in March 2002 noted that the 
veteran wore a hinged knee brace which kept his knee stable, 
so that the veteran could walk.  A significant limp was 
noted, as was instability when the brace was removed.  There 
is no evidence of ankylosis or paralysis.  VA examination in 
May 2001 noted similar findings including range of motion to 
110 degrees of flexion and -5 degrees of extension.  The 
medical records show movement and use of the leg and knee.  
The evidence preponderates against a finding of the type of 
disability contemplated by 38 U.S.C.A. § 1114(m).  

The VA examiner in March 2002 noted some weakness in the 
right upper extremity index finger and some sensory deficit 
consistent with the possible median nerve injury.  However, 
no finding of loss of use of the arm or disability preventing 
normal elbow action on the right upper extremity was 
reported.  The evidence preponderates against a finding of 
the type of disability required for SMC under 38 U.S.C.A. § 
1114(m).  


ORDER

No new and material evidence having been received, the claim 
for service connection for a right ankle disorder is not 
reopened.

No new and material evidence having been received, the claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for 
xerostomia is not reopened.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(m) is 
denied.  


REMAND

As noted in the introduction section, the issue of 
entitlement to an evaluation in excess of 30 percent/separate 
evaluations for service-connected residuals of left femur 
fracture, left knee degenerative joint disease have not yet 
been addressed by the RO in a statement of the case.  The 
Board notes that the veteran's left femur was originally 
fractured prior to service, but was aggravated in a fall 
during service.  
Whereas in the past the Board would refer such a matter to 
the RO, the Court has made it clear that the proper remedy is 
to remand the matter to the RO.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, in response to the October 1999 
notice of disagreement initiating an 
appeal on the issue of entitlement to an 
evaluation in excess of 30 
percent/separate evaluations for service-
connected residuals of left femur 
fracture, left knee degenerative joint 
disease.  The RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  
The veteran and his representative should 
be notified of the requirement that a 
timely substantive appeal must be 
received to complete the appeal as to 
those issues.  If, and only if, a 
substantive appeal is timely received, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

